DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Amendment
1.	Applicant’s amendment filed on 12/07/2021, has been entered and carefully considered. Claims 1, 11, and 17 are amended, claims 2, 5, 10, 12-13, 16, 18-20 are canceled. Claims 1, 3-4, 6-9, 11, 14-15, 17, and 21-25 are currently pending.
	
Response to Arguments
2.	Applicant’s arguments, pages 7-8, filed on 12/07/2021, with respect to claims 1, 11 and 17 have been considered but are not persuasive. 
	Applicant argues that (1) Itkin does not disclose the amended limitation “plurality of links which interconnect the plurality of FPGAs are a Link Aggregation Group (LAG) where the plurality of links operate as a single aggregated link”; (2) the combination of Vassiliev, Yancey, and Itkin does not disclose “wherein the plurality of FPGAs and the plurality of links form a virtual fabric”. The examiner respectfully disagrees.
	Regarding the first argument, Itkin [0018-0019, 0043] describes the link Aggregation Group (LAG) as an aggregated trunk that bundles multiple links to a single aggregated logical trunk (i.e., operate as a single aggregated link).  
	Regarding the second argument, applicant specifically argues that the combination of Vassiliev, Yancey, and Itkin does not suggest the use of LAGs to 
As the applicant indicated that “both a plurality of links and the plurality of links are a LAG.” Vassiliev [0181-0183, 0245, 0267, 0269, 0272] Fig. 13 shows the control plane running a virtual processor connecting the plurality of FPGAs device 150 with plurality of links such as inter-cluster connection using the array interconnect 111 links [0114], and using virtual protocol such as OpenFlow (a software-defined network, i.e., virtual fabric), and may be implemented in virtual Lan (VLAN)). Where the array interconnection 111 uses a 64-bit address allows for 264=1.84e19 connections in an inter array connection [0134]. Thus, the array interconnect 111 links (i.e., plurality of links) used to interconnect FPGAs in a virtual fabric is considered “LAG”.
	
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3.	Claims 1, 6-7, 17, 21-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Andrei V. Vassiliev (Pat. Pub No. US 2017/0262567) hereinafter Vassiliev, in view of Yancey et al., (Pat. Pub No. US 2007/0101242) hereinafter Yancey, and further in view of Itkin et al. (US 2015/0172112), hereinafter Itkin.

Regarding Claim 1, Vassiliev teaches A data center fabric comprising: 
a plurality of Field Programmable Gate Arrays (FPGAs), each FPGA interconnected by a plurality of links with other FPGAs, a plurality of servers in a data center, and physical network functions associated with the data center ([Para. 0134-0139] Fig. 10 shows multiple arrays 1010 of multiple fully connected FPGA devices 150 including the first module and a second module. Each array 1010 are interconnected using interconnect 111, which uses a 64-bit address allows for 264=1.84e19 connections (i.e., LAG)). Where multiple FPGAs devices 150 interconnected with other FPGA devices 150 by 
wherein the plurality of FPGAs and the plurality of links form a virtual fabric for switching between the FPGAs, the plurality of servers, and the physical network functions ([Para. 0135, 0181-0183, 0245, 0267, 0269, 0272] FIGS. 7-10 show each of the FPGA arrays 700, 800, 900, and 1000 may include inter-cluster connection using the array interconnect 111 links [0114]. Fig. 13 shows the control plane running a virtual processor connecting the plurality of FPGAs device 150 with plurality of links.  The forwarding data plane 1302 via a PCIe switch and control plane 1308 using virtual protocol such as OpenFlow (a software-defined network, i.e., virtual fabric), and may be implemented in virtual Lan (VLAN)), and 
wherein the virtual fabric is arranged with each FPGA being a node, each FPGA of the plurality of FPGAs being arranged in one of a plurality of clusters ([Para. 0037-0052, 0114, 0181-0183, 0245, 0267, 0269, 0272] describes multiple FPDA devices150 may be connected to form arrays using array interconnect to form as an arrays include two-dimensional, three-dimensional, n-dimensional, or other array topologies such as cluster topologies as shown in Fig. 8. The arrays can be clustered and interconnected to be expanded to arrays of larger topologies using virtual addresses of the entire array; the array may operate with shared virtual memory, controlled by a virtual processor for the control plane; using virtual topology to partition the array of FPGA devices for larger 
Vassiliev does not explicitly disclose wherein each FPGA in a cluster is directly interconnected to each of the other FPGAs in the cluster, and wherein each FPGA directly interconnects to multiple other FPGA nodes in other clusters, and wherein a number of links in any LAG may change while a topology of the virtual fabric remains fixed.  
Yancey teaches wherein each FPGA in a cluster is directly interconnected to each of the other FPGAs in the cluster ([Para. 0057-0058] Fig. 1 shows four FPGA devices 102, 104, 106 and 108 directly interconnected to each of the other FPGAs on a single circuit card (cluster)), and wherein each FPGA directly interconnects to multiple other FPGA nodes in other clusters ([Para. 0057-0058, 0062-0064, 0073, 0091, 0097, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of data center fabric connecting plurality FPGA devices via array interconnect from Vassiliev and the teaching of inter-FPGA communications and intra-FPGA communication via switching crossbar from Yancey to reduce costs and improve collection and parallel processing accuracy. 
The combination of Vassiliev and Yancey does not disclose where the plurality of links operate as a single aggregated link, and wherein a number of links in any LAG may change while a topology of the virtual fabric remains fixed.
Itkin teaches where the plurality of links operate as a single aggregated link, and wherein a number of links in any LAG may change while a topology of the virtual fabric remains fixed ([Para. 0018-0019, 0043] describes the link Aggregation Group (LAG) as a aggregated trunk that bundles multiple links to a single aggregated logical trunk (operate as a single aggregated link). [Para. 0031-0052, 0063] Fig. 1 shows plurality of network adapters 40, which are implemented using FPGAs, are interconnected by two link aggregation with LAG member ports connected via network 32 as shown in Fig. 2. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of inter-FPGA communications and intra-FPGA communication via switching crossbar from Vassiliev and Yancey and the teaching of using the redundancy and high availability of the LAG to interconnect FPGAs from Itkin to provide high availability to increase bandwidth and to reduce maintenance costs.  
Regarding Claim 6, the combination of Vassiliev, Yancey and Itkin, specifically, Vassiliev teaches wherein the plurality of links include one or more of high-speed electrical interconnects and optical interconnects ([Para. 0048, 0052, 0114, 0137) the array interconnect 111 and/or the high speed serial link 112 may utilize electrical or optical serial connection. Fig. 9, the link connecting each FPGA device in each cluster and between clusters include 1GE-100GE Ethernet connection and optical transport network (OTN) connection).
Regarding Claim 7, the combination of Vassiliev, Yancey and Itkin, specifically, Vassiliev teaches wherein the plurality of FPGAs are on a first module, wherein the plurality of links include a first set of links for interconnection between the plurality of FPGAs on the first module, and a second set of links for interconnection between the first module and a second module with a second plurality of FPGAs ([Para. 0138] Fig.  to cluster arrays of FPGAs into a larger interconnect network with inter-cluster interconnect link [0114]).

Regarding Claim 17, Vassiliev teaches a method comprising: operating a first set of links to interconnect a plurality of Field Programmable Gate Arrays (FPGAs) ([Para. 0050-0052, 0204] Fig. 2 shows plurality of FPGA devices are configured in a [2x4] array interconnected by plurality of links on each of the two cards 201. [Para. 0202-0204] Fig. 15A shows each FPGA device 150 is directly interconnected by 1513 represented by dashed arrows); operating a second set of links between the plurality of FPGAs and a plurality of servers in a data center ([Para. 0202-0204] Fig. 15A shows each of the plurality of FPGAs are with a set of links to a PCIe connecting to switch 1505 communicatively connected to the host processor and server 1501 in a data center [0048, 0181]); operating a third set of links between the plurality of FPGAs and physical network functions associated with the data center [Para. 0203-0205] Fig. 15 shows the plurality of FPGA devices 150 are connected to PCIe switch (physical network functions), utilized for extending an array in a card cage and equipment rack associated with the data room [0048, 0181]); and performing packet switching in the plurality of FPGAs between the plurality of FPGAs, the plurality of servers, and the physical network functions ([Para. 0052, 0093] Fig. 2 shows plurality of FPGAs associated with forwarding data plane using a packet forwarding protocol such as 
wherein each FPGA in a cluster is directly interconnected to each of the other FPGAs in the cluster ([Para. 0050-0052, 0204] Fig. 2 shows plurality of FPGA devices are configured in a [2x4] array directly interconnected by plurality of links on each of the 
Vassiliev does not explicitly disclose wherein each FPGA directly interconnects to multiple other FPGA nodes in other clusters, and wherein a number of links in any LAG may change while a topology of the virtual fabric remains fixed.   
Yancey from the same field of endeavor teaches wherein each FPGA node directly interconnects to multiple other FPGAs in other clusters ([Para. 0057-0058] Fig. 1 shows four FPGA devices 102, 104, 106 and 108 directly interconnected to each of the other FPGAs on a single circuit card (cluster). [Para. 0057-0058, 0062-0064, 0073, 0091, 0097, 0103] each FPGA devices 102, 104, 106 and 108, may be directly communicated to other FPGA devices on other card via switch matrix (“PRISM”) in point-to-point fashion. As shown in Fig. 13. for example, 1314 includes an array of four ASIC devices in the form of four FPGAs 1320 and 1316 includes an array of two ASIC devices in the form of two FPGAs 1320, each of plurality FPGA devices are directly interconnected by a high bandwidth interconnection medium 1350 from a source to a destination in point-to-point fashion).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of data center fabric connecting plurality FPGA devices via array interconnect from Vassiliev and the 
The combination of Vassiliev and Yancey does not disclose where the plurality of links operate as a single aggregated link, and wherein a number of links in any LAG may change while a topology of the virtual fabric remains fixed.
Itkin teaches where the plurality of links operate as a single aggregated link, and wherein a number of links in any LAG may change while a topology of the virtual fabric remains fixed ([Para. 0018-0019, 0043] describes the link Aggregation Group (LAG) as a aggregated trunk that bundles multiple links to a single aggregated logical trunk (operate as a single aggregated link). [Para. 0031-0052, 0063] Fig. 1 shows plurality of network adapters 40, which are implemented using FPGAs, are interconnected by two link aggregation with LAG member ports connected via network 32 as shown in Fig. 2. [Para. 0024] describes an embodiment, the network adapter 40 (FPGA) provides high availability to management traffic, where if one of the LAG member link fails, the network adapter selects another link from the LAG members links to replace the failing link (i.e., the number of links in a LAG may change, the topology of the network remains the fixed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of inter-FPGA communications and intra-FPGA communication via switching crossbar from Vassiliev and Yancey and the teaching of using the redundancy and high availability of the LAG 

Regarding Claim 21, the combination of Vassiliev, Yancey and Itkin, specifically, Vassiliev teaches wherein each cluster is in a different module ([Para. 0138-0139] Fig. 10 shows multiple arrays 1010 (cluster) of multiple direct connected FPGA devices 150, where each array 1010 is in a different line cards (i.e., module)). 
 
Regarding Claim 22, the combination of Vassiliev, Yancey and Itkin, specifically, Vassiliev teaches wherein each module communicates to other modules via a backplane ([Para. 0048, 0052, 0138-0140] Fig. 10 shows each module of array 1010 is arranged to connect to PCIE switch 1003 as a switched network interconnect that include switch interface 1004 and interconnected switch 1002 according to a functionality of forwarding plane useful for extending an array of a card cage, equipment rack (via a backplane) in a data room).

Regarding Claim 23, the combination of Vassiliev, Yancey and Itkin, specifically, Vassiliev teaches wherein there are one or more of intra- cluster LAGs and inter- cluster LAGs ([Para. 0057-0067] Fig. 3 shows the first column FPGA 306 and second column FPGA 308 in an array topology (i.e., cluster as shown in Fig. 2 [0050]), where plurality of kernels 350 (implemented by the FPGA devices 150 as shown in Fig. 2 [0046]) are connected by pipes 352A-352E for providing communication between kernels 350 
Regarding Claim 25, the claim is interpreted and rejected for the same reason as set forth in claim 23.

4.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Vassiliev in view of Yancey and Itkin as applied to claim 1 above, and further in view of Terrel Morris (Pat. Pub No. US 2020/0177525) hereinafter Morris. 

Regarding Claim 3, the combination of Vassiliev, Yancey and Itkin does disclose wherein the plurality of FPGAs are utilized for switching functions in lieu of a leaf/spine architecture in the data center.
 Morris teaches wherein the plurality of FPGAs are utilized for switching functions in lieu of a leaf/spine architecture in the data center. ([Para. 0026, 0053, 0076] Fig. 1 shows the FPGA 212 of the redundant NIC cards 220 are utilized for a  high-radix MOR switches, which are connected to leaf switches and core switches (spine switches) in a data center [0021]). FPGAs are utilized for NIC cards, switches and are utilized as leaf switches, spine switches, core switches, among other devices.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Vassiliev, .

5.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Vassiliev in view of Yancey and Itkin as applied to claim 1 above, and further in view of Lei et al., (Pat. Pub No. US 2020/0192723) hereinafter Lei. 

Regarding Claim 4, the combination of Vassiliev, Yancey and Itkin does not disclose wherein the plurality of FPGAs are utilized for switching functions, Virtual Network Functions (VNFs), and for replacing one or more of the plurality of servers.
Lei teaches wherein the plurality of FPGAs are utilized for switching functions, Virtual Network Functions (VNFs), and for replacing one or more of the plurality of servers ([Para 0003-0004, 0035-0036] Figs. 1 and 2, A network functions virtualization (NFV) system can use a field-programmable gate array (FPGA) as a hardware accelerator, and switch function execution from software to the FPGA. Where the NFVI may abstract the FPGA into a group of acceleration functions as acceleration processing devices to provide computing service, a storage service (i.e., plurality of servers)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Vassiliev, Yancey, Itkin and Lei to improve acceleration resource utilization and system performance.

6.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Vassiliev in view of Yancey and Itkin as applied to claim 7 above, and further in view of  Rooke et al., (Pat. Pub No. US 2019/0250941) hereinafter Rooke.

Regarding Claim 8, the combination of Vassiliev, Yancey and Itkin does not disclose wherein the second set of links are over a backplane associated with a shelf housing  the first module and the second module.
Rooke teaches wherein the second set of links are over a backplane associated with a shelf housing (interpreted as channels or circuits connecting plurality of FPGA nodes) the first module and the second module ([Para. 0045, 0074] Various communication channels, such as an Ethernet or InfiniBand I/O node, a bidirectional data bus can be used to communicate between FPGA computer nodes 202 within a chassis (i.e., a shelf or rack [0074] that housing the first FPGA application 102 (first module) as shown in Fig. 2, and in a further embodiment, FPGA application 102 (module) can be distributed across a printed circuit board containing one or more circuits within a chassis, and/or multiple chassis (second module) connected via a communications channel such as Ethernet, InfiniBand, or a direct optical link. That is a second set of links over a backplane to perform intra-chassis communication connection and inter-chassis communication connection to provide input streams and output streams). 


Regarding Claim 9, the combination of Vassiliev, Yancey and Itkin does not disclose wherein the plurality of links further include a third set of links for interconnection between the first module in a first shelf and a third module in a second shelf.
Rooke teaches wherein the plurality of links further include a third set of links for interconnection between the first module in a first shelf and a third module in a second shelf ([Para. 0045] Various communication channels can be used to communicate within the FPGA application 102 (e.g., between separate FPGA compute nodes 202 within FPGA application 102) such as an Ethernet or InfiniBand I/O node, a bidirectional data bus (a shelf housing the first module) as shown in Fig. 2, and in a further embodiment, FPGA application 102 can be distributed across a printed circuit board containing one or more circuits within a chassis, and/or multiple chassis (second module) connected via a communications channel such as Ethernet, InfiniBand, or a direct optical link. That is a second set of links over a backplane to perform intra-chassis communication connection and inter-chassis communication connection to provide input streams and output streams). 
.

7.	Claims 11, 14-15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Vassiliev in view of Rooke, Yancey and Itkin.

Regarding Claim 11, Vassiliev teaches A network element comprising: one or more circuit packs, each circuit pack including a plurality of Field Programmable Gate Arrays (FPGAs), each FPGA interconnected by a plurality of links with other FPGAs ([Para. 0050-0052] Fig. 2 shows multiple cards 201 (circuit packs) including multiple FPGA devices 150 interconnected by multiple links 202 configured with optical transport interface), a plurality of servers in a data center, and physical network functions associated with the data center ([Para. 0137-0139] Figs. 9, 10 and 13 show multiple FPGAs devices 150 interconnected with other FPGA devices 150 by multiple links as an arrays 201 including multiple host processors 101 (i.e., servers), a host-to-host network 908, switches 1002, 1003 (physical network functions) and data center server. [Para. 0048] the array interconnecting each FPGA device 150 may be useful for extending an array in a card cage, equipment rack  in a data room (i.e., associated with the data center [0181]); 
wherein the plurality of FPGAs and the plurality of links form a virtual fabric for switching between the FPGAs, the plurality of servers, and the physical network 
Vassiliev does not disclose a shelf with a backplane communicatively coupling the one or more circuit packs to one another, and wherein each FPGA directly interconnects to multiple other FPGAs in other clusters, and wherein a number of links in any LAG may change while a topology of the virtual fabric remains fixed.
Rooke from the same field of endeavor teaches a shelf with a backplane communicatively coupling the one or more circuit packs to one another ([Para. 0045, 0074] Various communication channels, such as an Ethernet or InfiniBand I/O node, a bidirectional data bus can be used to communicate between FPGA computer nodes 202 within a chassis (i.e., a shelf or rack [0074] that housing the first FPGA application 102 (first module) as shown in Fig. 2, and in a further embodiment, FPGA application 102 (module) can be distributed across a printed circuit board containing one or more circuits within a chassis, and/or multiple chassis (second module) connected via a communications channel such as Ethernet, InfiniBand, or a direct optical link. That is a second set of links over a backplane to perform intra-chassis communication connection and inter-chassis communication connection to provide input streams and output streams). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Vassiliev and Rooke to improve the security and performance of computer systems.
 wherein each FPGA directly interconnects to multiple other FPGAs in other clusters, and wherein a number of links in any LAG may change while a topology of the virtual fabric remains fixed.
Yancey from the same field of endeavor teaches wherein each FPGA directly interconnects to multiple other FPGA nodes in other clusters ([Para. 0057-0058] Fig. 1 shows four FPGA devices 102, 104, 106 and 108 directly interconnected to each of the other FPGAs on a single circuit card (cluster). [Para. 0057-0058, 0062-0064, 0073, 0091, 0097, 0103] each FPGA devices 102, 104, 106 and 108, may be directly communicated to other FPGA devices on other card via switch matrix (“PRISM”) in point-to-point fashion. As shown in Fig. 13. for example, 1314 includes an array of four ASIC devices in the form of four FPGAs 1320 and 1316 includes an array of two ASIC devices in the form of two FPGAs 1320, each of plurality FPGA devices are directly interconnected by a high bandwidth interconnection medium 1350 from a source to a destination in point-to-point fashion).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of data center fabric connecting plurality FPGA devices via array interconnect from Vassiliev, the teaching of utilizing FPGA compute nodes across multiple chassis in a data center from Rooke and the teaching of inter-FPGA communications and intra-FPGA communication via switching crossbar from Yancey to reduce costs and improve collection and parallel processing accuracy.

Itkin teaches where the plurality of links operate as a single aggregated link, and wherein a number of links in any LAG may change while a topology of the virtual fabric remains fixed ([Para. 0018-0019, 0043] describes the link Aggregation Group (LAG) as a aggregated trunk that bundles multiple links to a single aggregated logical trunk (operate as a single aggregated link). [Para. 0031-0052, 0063] Fig. 1 shows plurality of network adapters 40, which are implemented using FPGAs, are interconnected by two link aggregation with LAG member ports connected via network 32 as shown in Fig. 2. [Para. 0024] describes an embodiment, the network adapter 40 (FPGA) provides high availability to management traffic, where if one of the LAG member link fails, the network adapter selects another link from the LAG members links to replace the failing link (i.e., the number of links in a LAG may change, the topology of the network remains the fixed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of inter-FPGA communications and intra-FPGA communication via switching crossbar from Vassiliev, Rooke and Yancey and the teaching of using the redundancy and high availability of the LAG to interconnect FPGAs from Itkin to provide high availability to increase bandwidth and to reduce maintenance costs.  
Regarding Claim 14, Vassiliev does not disclose a second shelf with a backplane communicatively coupling a second set of one or more circuit packs to one 
Rooke further teaches a second shelf with a backplane communicatively coupling a second set of one or more circuit packs to one another, wherein the second set of one or more circuit packs each include a plurality of FPGAs. ([Para. 0074] FPGA nodes can be communicatively connected together in a common chassis, rack, or alternative container of hardware units. [Para 0045] in a further embodiment, FPGA application 102 with plurality of FPGA nodes can be distributed across a printed circuit board containing one or more circuits within a chassis, and multiple chassis connected via a communications channel such as Ethernet, InfiniBand, or a direct optical link (i.e., a shelf communicatively coupling the circuit pack over a backplane connecting FPGA nodes)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of inter-FPGA communications and intra-FPGA communication via switching crossbar from Vassiliev, Rooke and Yancey, and the teaching of using the redundancy and high availability of the LAG to interconnect FPGAs from Itkin to provide high availability to increase bandwidth and to reduce maintenance costs.  

Regarding Claim 15, the combination of Vassiliev, Rooke, Yancey and Itkin, specifically Vassiliev teaches wherein each circuit pack of the one or more circuit packs and the second set of one or more circuit packs are a cluster of the clusters of localized 

Regarding Claim 24, the combination of Vassiliev, Rooke, Yancey and Itkin, specifically, Vassiliev teaches wherein there are one or more of intra- cluster LAGs and inter- cluster LAGs ([Para. 0057-0067] Fig. 3 shows the first column FPGA 306 and second column FPGA 308 in an array topology (i.e., cluster as shown in Fig. 2 [0050]), where plurality of kernels 350 (implemented by the FPGA devices 150 as shown in Fig. 2 [0046]) are connected by pipes 352A-352E for providing communication between kernels 350 [0044] (i.e., intra-cluster LAGs). And where the first column FPGA 306 and the second column FPGA 308 is connected via the array interconnect 111, which is referred to as inter-cluster interconnect links for expanding FPGA arrays of three dimensions [0114] (i.e., inter-cluster LAGs).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2020/0004983, Chen et al. discloses Multi-key, cloud-specific security

US 2011/0051624, Kumar et al. discloses Defining an optimal topology for a group of logical switches.
US 2016/0344629, Gray et al. discloses Directional two-dimensional router and interconnection network for field programmable gate arrays, and other circuits and applications of the router and network.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358. The examiner can normally be reached M-F 8:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413